Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I and Species I in the reply filed on 09/16/2021 is acknowledged.

Claims 6 and 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et. Al. (US 20200058834 A1 hereinafter Park) and further in view of Bower et. Al. (US 20160351539 A1 hereinafter Bower).

Regarding claim 1, Park teaches in Figs. 7 and 11-13 and 15 with associated text a method of manufacturing a display panel, the method comprising:
forming a driving circuit (circuit including TFTs in layer 43) on a substrate 42 (paragraph [0066], Fig. 7):
forming an electrode (44 and 45 for LED 51), including a first area and a second area (see figure below), on the driving circuit (paragraph [0065], Fig. 7),
mounting a first micro Light Emitting Diode (LED) (51 of Fig. 7 and 58 of Fig. 11), for forming a sub pixel, on the first area (paragraph [0068], see figure below),
forming a layer 60 on the second area (see figure below);
removing, based on the sub pixel being defective, the layer (paragraph [0099], Fig. 12), and
mounting a second micro LED on the second area after removing the layer (paragraph [0099], Fig. 13).
	Park does not specify the layer is an absorption layer, the absorption layer configured to absorb an external light.
	Bower discloses in Figs. 25 or 26 with associated text a layer 42A similar to that of Park (similar polymer or resin paragraph [0299]) is an absorption layer (paragraph [0315]) configured to absorb an external light (absorbing ambient light paragraph [0314]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an absorption layer similar to that of Bower in place of the layer of Park because according to Bower the light-absorbing material absorbs ambient light but little or no emitted light (paragraph [0010]).


    PNG
    media_image1.png
    344
    500
    media_image1.png
    Greyscale


Regarding claim 2, Park in view of Bower teaches removing the first micro LED (Won paragraph [0099], Fig. 12); and
forming the absorption layer on the first area exposed due to removal of the first micro LED (repairing the layer paragraph [0105]).

Regarding claim 3, Park teaches the second micro LED is configured to emit a light of a same color as light in which the first micro LED is configured to emit when the first micro LED is in a state to form the sub pixel without defect (both 58 and 59 are LEDs 51 (Fig. 11 and 13) which emits red light (paragraph [0068]).

Regarding claim 4, Park teaches a size of the electrode is bigger than a size of the first micro LED (combined size of 44 and 45 in the horizontal direction is greater than the size of 51 in the horizontal direction see figure above), and
the first area and the second area are electronically connected with each other (see figure above).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bower as applied to claim 1 and further in view of Cok et. Al. (US 20170186740 hereinafter Cok).

Regarding claim 5, Park in view of Bower teaches the method of claim 1,
wherein the electrode includes a first electrode 44 and a second electrode 45, and
the first electrode and the second electrode are both arranged across the first area and the second area.
	Park does not specify the first electrode and the second electrode are both arranged across the first area and the second area.
	Cok discloses in Figs. 1-2 with associated text the first electrode 30 and a second electrode 32 (similar to those of Park in view of Bower which are both arranged across a first area and a second area (see figure below) similar to the first and second areas of Park.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use first and second electrodes arranged across a first area and a second area similar to those of Cok in Park in view of Bower because according to Cok the devices 12 are matrix addressed through the row and column lines 30, 20 by supplying signals on the row and column lines 30, 20 (paragraph [0081]) and devices 12 are electrically connect to the line segment 32 (paragraph [0084] so that such electrodes would be suitable for connecting the LEDs of Park in view of Bower.


    PNG
    media_image2.png
    291
    281
    media_image2.png
    Greyscale


Regarding claim 7, Park teaches the first electrode and the second electrode are arranged in parallel with a plurality of electrodes (44 and 45 for 52) connected with another micro LED 52 for forming a pixel together with the first micro LED (Fig. 7).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J GRAY/Examiner, Art Unit 2897